         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DE’SEAN BUTTERFIELD, on behalf of                 :
himself and all persons similarly situated,       :
                                                  : Class and Collective Action
               Plaintiff,                         :
                                                  :
       v.
                                                  : Civil Action No.:
                                                  :
TRIPLE CANOPY, INC. and                           :
CONSTELLIS HOLDINGS, LLC                          : Jury Trial Demanded
                                                  :
               Defendants.                        :

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       De’Sean L. Butterfield (“Plaintiff Butterfield”), by and through his undersigned counsel,

on behalf of himself and all persons similarly situated,1 hereby files this Class and Collective

Action Complaint against Triple Canopy, Inc. (“Defendant Triple Canopy”) and Constellis

Holdings, LLC (“Defendant Constellis”) (collectively, “Defendants”), seeking all available relief

under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”); Pennsylvania

Minimum Wage Act of 1968, 43 P.S. §§ 333.101 et seq. (“PMWA”); and the Philadelphia Wage

Theft Ordinance, Phila. Code §§ 9-4301 et seq. (“PWTO”).

                                JURISDICTION AND VENUE

       1.      Jurisdiction over Plaintiff Butterfield’s FLSA claims is proper under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

       2.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391. The events giving

rise to Plaintiff Butterfield’s claims arose within this District. Defendants conduct business in




1
 All allegations herein with respect to Plaintiff Butterfield are made based upon his own
personal knowledge and allegations with respect to others are made upon information and belief.
                                                 1
          Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 2 of 13




this District, and Plaintiff Butterfield was employed by Defendants in this District.

                                            PARTIES

         3.    Plaintiff Butterfield is an individual currently residing in Philadelphia,

Pennsylvania. He has been employed as a Security Guard by Defendants at Naval Support Activity

Philadelphia (a U.S. Naval Base in Northeast Philadelphia) since approximately September 2019,

and pursuant to 29 U.S.C. § 216(b) has consented in writing to being a plaintiff in this action. See

Ex. A.

         4.    Defendant Triple Canopy is an Illinois corporation headquartered at 13530 Dulles

Tech. Drive #500, Herndon, Virginia 20171.

         5.    Defendant Constellis is a Delaware limited liability company headquartered

Herndon, Virginia.

         6.    Defendants employ individuals engaged in commerce or in the production of goods

for commerce and/or handling, selling, or otherwise working on goods or materials that have been

moved in or produced in commerce by any person, as required by 29 U.S.C. §§ 206-207.

         7.    Defendants’ annual gross volume of business exceeds $500,000.

         8.    Defendants jointly comprise an enterprise engaged in commerce or in the

production of goods for commerce, within the meaning of the FLSA.

         9.    Defendants perform related security services through a unified operation with

common labor relations, personnel and facilities, for a common business purpose. Defendants are

under common control and ownership.

                                     CLASS DEFINITIONS

         10.   Plaintiff Butterfield brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C.

§ 216(b) as a collective action on behalf of himself and the following class of potential opt-in



                                                 2
             Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 3 of 13




litigants:

                 All current or former armed personnel employed by Defendant Triple
                 Canopy and/or Defendant Constellis who performed work at any federal
                 facility in Philadelphia, Pennsylvania during the last three years, and whom
                 were not paid for any pre or post shift work time (the “FLSA Class” or
                 “Security Guards”).

        11.      Plaintiff Butterfield brings Counts II and III of this lawsuit as a class action pursuant

to FED. R. CIV. P. 23, on behalf of himself and the following class:

                 All current or former armed personnel employed by Defendant Triple
                 Canopy and/or Defendant Constellis who performed work at any federal
                 facility in Philadelphia, Pennsylvania during the last three years, and who
                 were not paid for any pre or post shift work time (the “Philadelphia Class”).

        12.      The FLSA Class and the Philadelphia Class are together referred to as the

“Classes.”

        13.      Plaintiff Butterfield reserves the right to redefine the Classes and to assert claims

on behalf of other classes prior to notice or class certification, and thereafter, as necessary.

                                                FACTS

        14.      Defendant Constellis is the owner and operator of several security and military

contracting companies, including Defendant Triple Canopy:

        The Constellis family of companies has grown to include a global team of industry
        leaders including Triple Canopy, Olive Group and The Development Initiative, as
        well as legal companies Centerra, ACADEMI, AMK9, OMNIPLEX, Strategic
        Social and Edinburgh International. Today, Constellis is the largest and most
        diverse non-financial risk management company in the United States, offering turn-
        key solutions to address our customers’ most complex challenges wherever we are
        needed around the world.

Available at: http://www.constellis.com (last accessed 7/17/2021).

        15.      Among other services, Defendants provide security services, including at

governmental facilities:

        Armed and Unarmed Physical Security Services for Government and

                                                    3
          Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 4 of 13




        Commercial Customers

        Personnel, facilities, data, networks, equipment and other assets are vulnerable to a
        number of attacks. Constellis is a trusted and experienced provider of security
        services. Our integrated security solutions range from uniformed protective
        services to high threat protection for government, corporate and nongovernmental
        customers. We deliver quality-driven, professional services to safeguard personnel,
        infrastructure, and other valuable assets and investments.

Available at: https://www.constellis.com/what-we-do/security/physical-protective-services/ (last

accessed 7/17/2021) (emphasis added).

        16.      Since approximately September 2019, Plaintiff Butterfield has been employed by

Defendants as a Security Guard2 at the Naval Support Activity Philadelphia base (“NSAP”).

        17.      Plaintiff Butterfield is a non-exempt hourly-compensated employee, who was

generally paid at rates of pay ranging from $10.60 to $23.07 over his tenure.

        18.      With the exception of unpaid pre and post shift working time, Plaintiff Butterfield

and Security Guards are generally paid at 150% of their regular hourly rates of pay for hours

worked in excess of forty (40) in a workweek.

        19.      However, for approximately 17-20 minutes prior to clock-in time, Plaintiff

Butterfield and Security Guards spent time performing uncompensated work including donning

their bullet-proof vests, work boots, duty belts, and walk-talkies, as well as signing out their

weapons, loading ammunition into their weapons, and performing weapon safety checks.

        20.      Additionally, for approximately 10 minutes after clocking out, Plaintiff Butterfield

and Security Guards performed uncompensated work including “downloading” their weapons, and

turning in their weapons and equipment to their supervisors.



2
 Plaintiff Butterfield began his employment in approximately September 2019 as an “Armed Security Officer,”
became a “Security Guard” in approximately December 2019, became a “Guard Level 1” in approximately June
2020, and has served as a “Guard Level 2” since approximately September 2020. Each of these positions are
collectively included encompassed by the term “Security Guards” in this Complaint.

                                                       4
         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 5 of 13




       21.     In most weeks of work, Plaintiff Butterfield and Security Guards performed in

excess of 40 hours of compensable work in which they were uncompensated for approximately

27-30 minutes of pre and post shift work each working day, including tasks described above. In a

workweek for example, in which a security guard worked five days, that security guard would thus

be uncompensated for approximately two hours and 15 minutes to two hours and 30 minutes of

pre and post shift work time.

       22.     Each of the work tasks described above are not only mandatory for all Security

Guards but are also integral to Defendants’ business of providing security services.

                                Violations of the Service Contract Act

       23.     The work at issue in this action – security services performed at federal facilities

under federal contracts – is subject to the federal Service Contract Act, 41 U.S.C. § 6701 et seq.

(“SCA”).

       24.     The SCA is clear that all hours of work subject to the SCA must be compensated at

least at the minimum SCA rate:

       29 C.F.R. § 4.166 Wage payments - unit of payment.
       The standard by which monetary wage payments are measured under the Act is the
       wage rate per hour. An hourly wage rate is not, however, the only unit for payment
       of wages that may be used for employees subject to the Act. Employees may be
       paid on a daily, weekly, or other time basis, or by piece or task rates, so long as the
       measure of work and compensation used, when translated or reduced by
       computation to an hourly basis each workweek, will provide a rate per hour that
       will fulfill the statutory requirement. Whatever system of payment is used,
       however, must ensure that each hour of work in performance of the contract is
       compensated at not less than the required minimum rate. Failure to pay for certain
       hours at the required rate cannot be transformed into compliance with the Act by
       reallocating portions of payments made for other hours which are in excess of the
       specified minimum.

Id. (emphasis added). See also Smiley v. E.I. Dupont De Nemours & Co., 839 F.3d 325,
332–35 (3d Cir. 2016) (declining to offset employer’s FLSA liability for unpaid pre- and
post-shift work with amounts paid for unproductive lunch breaks).



                                                  5
         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 6 of 13




       25.     Due to Defendants’ failure to compensate Security Guards for all hours worked on

federal service contracts, Defendants have also violated the SCA.

                                     Complaints/Willfulness

       26.     On several occasions, Security Guards attempted to clock in at the time in which

they began pre-shift work involving theirs weapon and ammunition but were rebuffed by their

Lieutenants and told not to clock in “early” again.

       27.     Upon information and belief, Defendants have received complaints about

uncompensated pre and/or post-shift work but have willfully disregarded these complaints as well

as applicable wage requirements under the FLSA and state law.

       28.     Defendants do not maintain accurate records of the actual hours that Plaintiff

Butterfield and FLSA Class Members worked each workday and the total hours worked each

workweek as required by the FLSA. See 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.2, 516.5(a),

516.6(a)(1).

       29.     Defendants knew or should have known that Plaintiff Butterfield and FLSA Class

Members were not exempt from the FLSA’s overtime requirements.

       30.     Defendants are sophisticated national and international businesses with access to

knowledgeable human resource specialists and competent labor and employment counsel.

       31.     Defendants have acted willfully and with reckless disregard of clearly applicable

FLSA provisions by failing to pay Plaintiff Butterfield and the FLSA Class for all overtime wages

mandated by 29 U.S.C. § 207.

                          COLLECTIVE ACTION ALLEGATIONS

       32.     Plaintiff Butterfield brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the FLSA Class defined above.



                                                 6
         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 7 of 13




       33.     Plaintiff Butterfield desires to pursue his FLSA claims on behalf of himself and any

individuals who opt-in to this action pursuant to 29 U.S.C. § 216(b).

       34.     Plaintiff Butterfield and the FLSA Class are “similarly situated,” as that term is

used in 29 U.S.C. § 216(b), because, inter alia, all such individuals worked as Security Guards

pursuant to Defendants’ previously described common pay practices and, as a result of those

practices, were not paid the full minimum wage required by 29 U.S.C. § 206. Resolution of this

action requires inquiry into common facts, including, inter alia, Defendants’ common

compensation, timekeeping, and payroll practices.

       35.     Specifically, Defendants failed to pay Plaintiff Butterfield and the FLSA Class at

150% of their regular hourly rate for all hours worked in excess of 40 each workweek, as mandated

by 29 U.S.C. § 207, by forcing Plaintiff Butterfield and the FLSA Class to perform compensable

work off the clock.

       36.     The similarly situated employees are known to Defendants, are readily identifiable,

and may be located through Defendants’ business and human resource records.

       37.     Defendants employ many FLSA Class Members.                These similarly situated

employees may be readily notified of this action through direct U.S. mail and/or other appropriate

means, and allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for overtime compensation, liquidated damages (or, alternatively,

interest), and attorneys’ fees and costs under the FLSA.

                              CLASS ACTION ALLEGATIONS

       38.     Plaintiff Butterfield brings this action as class actions pursuant to FED. R. CIV. P.

23 on behalf of himself and the Philadelphia Class defined above.

       39.     The members of the Philadelphia Class are so numerous that joinder of all members



                                                 7
         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 8 of 13




is impracticable. Upon information and belief, there are well in excess of forty (40) members of

each the Philadelphia Class.

       40.     Plaintiff Butterfield will fairly and adequately represent and protect the interests of

the Philadelphia Class because there is no conflict between the claims of Plaintiff Butterfield and

those of the Philadelphia Class, and Plaintiff Butterfield’s claims are typical of the claims of the

Philadelphia Class. Plaintiff Butterfield’s counsel are competent and experienced in litigating

wage and hour and other complex labor matters, including class and collective actions like this

one.

       41.     There are questions of law and fact common to the proposed Philadelphia Class,

which predominate over any questions affecting only individual Class members, including,

without limitation: whether Defendants have violated and continue to violate Pennsylvania law

through their policies or practices of not paying overtime wages for hours worked over 40 in a

workweek, as mandated by 43 P.S. § 333.104(c) and 34 Pa. Code § 231.41.

       42.     Plaintiff Butterfield’s claims are typical of the claims of the Philadelphia Class in

the following ways, without limitation: (a) Plaintiff Butterfield is a member of the Philadelphia

Class; (b) Plaintiff Butterfield’s claims arise out of the same policies, practices and course of

conduct that form the basis of the claims of the Philadelphia Class; (c) Plaintiff Butterfield’s claims

are based on the same legal and remedial theories as those of the Philadelphia Class and involve

similar factual circumstances; (d) there are no conflicts between the interests of Plaintiff

Butterfield and the Pennsylvania Class Members or the Philadelphia Class Members; and (e) the

injuries suffered by Plaintiff Butterfield are similar to the injuries suffered by the Pennsylvania

Class and Philadelphia Class members.

       43.     Class certification is appropriate under FED. R. CIV. P. 23(b)(3) because questions



                                                  8
         Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 9 of 13




of law and fact common to the Philadelphia Class predominate over any questions affecting only

individual Class members.

       44.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein because it will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the duplication of effort and expense that numerous individual actions would entail.

No difficulties are likely to be encountered in the management of this class action that would

preclude its maintenance as a class action, and no superior alternative exists for the fair and

efficient adjudication of this controversy. The Philadelphia Class is readily identifiable from

Defendants’ own employment records. Prosecution of separate actions by individual members of

the Philadelphia Class would create the risk of inconsistent or varying adjudications with respect

to individual Philadelphia Class members that would establish incompatible standards of conduct

for Defendants.

       45.     A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Furthermore, the amounts at stake for

many of the Philadelphia Class members, while substantial, are not great enough to enable them

to maintain separate suits against Defendants.

       46.     Without a class action, Defendants will retain the benefit of their wrongdoing,

which will result in further damages to Plaintiff Butterfield and the Philadelphia Class. Plaintiff

Butterfield envisions no difficulty in the management of this action as a class action.

                                           COUNT I
                          Violations of the Fair Labor Standards Act
                                (On Behalf of the FLSA Class)

       47.     All previous paragraphs are incorporated as though fully set forth herein.



                                                 9
        Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 10 of 13




       48.     The FLSA requires that covered employees be compensated by their employers for

all hours worked, and at 150% of their regular hourly rate for all hours worked in excess of 40 in

any workweek (“Overtime Rate”). 29 U.S.C. § 207(a)(1).

       49.     Defendants are subject to the wage requirements of the FLSA because they are each

an “employer” under 29 U.S.C. § 203(d).

       50.     During all relevant times, Defendants were each engaged in interstate commerce

and/or in the production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       51.     During all relevant times, Plaintiff Butterfield and the FLSA Class were covered

employees of Defendants, and as such were entitled to the above-described FLSA’s protections.

See 29 U.S.C. § 203(e).

       52.     Plaintiff Butterfield and the FLSA Class are not exempt from the requirements of

the FLSA. Plaintiff Butterfield and the FLSA Class are entitled to be paid at Overtime Rate for

all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1).

       53.     Defendants failed to comply with 29 U.S.C. § 207(a)(1) by failing to compensate

Plaintiff Butterfield and the FLSA Class at Overtime Rate for all hours worked over forty (40) in

a workweek.

       54.     Defendants knowingly failed to compensate Plaintiff Butterfield and the FLSA

Class at Overtime Rate for all hours worked in excess of forty (40) hours per workweek, in

violation of 29 U.S.C. § 207(a)(1).

       55.     Defendants also failed to make, keep, and preserve records with respect to Plaintiff

Butterfield and the FLSA Class sufficient to determine their wages, hours, and other conditions of

employment in violation of the FLSA. 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1),

516.2(a)(5).



                                                10
        Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 11 of 13




       56.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

       57.     Pursuant to 29 U.S.C. § 216(b), employers such as Defendants, who fail to pay

employees’ wages in conformance with the FLSA shall be liable to the employees for unpaid

wages, liquidated damages, court costs and attorneys’ fees incurred.

                                          COUNT II
                      Violation of the Pennsylvania Minimum Wage Act
                             (On Behalf of the Philadelphia Class)

       58.     All previous paragraphs are incorporated as though fully set forth herein.

       59.     The Pennsylvania Minimum Wage Act of 1968 (“PMWA”) requires that covered

employees be compensated for all hours worked in excess of forty (40) hours per week at Overtime

Rate. See 43 P.S. § 333.104(c) and 34 PA. CODE § 231.41.

       60.     Defendants are subject to the overtime requirements of the PMWA because

Defendants are employers under 43 P.S. § 333.103(g).

       61.     During all relevant times, Plaintiff Butterfield and the Philadelphia Class were

covered employees entitled to the above-described PMWA’s protections.                See 43 P.S. §

333.103(h).

       62.     Defendants failed to compensate Plaintiff Butterfield and the Philadelphia Class at

an Overtime Rate for hours worked in excess of forty (40) hours per week, in violation of 43 P.S.

§ 333.104(c) and 34 PA. CODE § 231.41.

       63.     Defendants are thus liable Security Guards for the wages or expenses not paid,

interest, court costs and attorneys’ fees incurred in recovering the unpaid wages.

                                          COUNT III
                     Violation of the Philadelphia Wage Theft Ordinance
                             (On Behalf of the Philadelphia Class)



                                                11
        Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 12 of 13




       64.      All previous paragraphs are incorporated as though fully set forth herein.

       65.      The Philadelphia Wage Theft Ordinance, Phila. Code §§ 9-4301 et seq. (“PWTO”)

provides that any violation of any federal or state wage law subjects an employer to the remedies

of the PWTO. Id.

       66.      At all relevant times as alleged herein, Plaintiff Butterfield and the Philadelphia

Class Members were employed by Defendants within the City of Philadelphia and within the

meaning of the PWTO.

       67.      Defendants have, without any good-faith basis, failed to pay the wages due to

Plaintiff Butterfield and the Philadelphia Class Members under the FLSA, PMWA, and SCA, for

all work performed within the City of Philadelphia, as set forth in the preceding paragraphs of

this Complaint, in violation of the PWTO, Phila. Code § 9-4307.

       68.      Pursuant to Phila. Code §§ 9-4305, 4307, employers such as Defendants, who fail

to pay an employee’s wages in conformance with the PWTO and with federal or state law, shall

be liable to the employee for: a) the wages or expenses that were intentionally not paid, b)

penalties of up to $2,300 per work week, c) court costs, and d) attorneys’ fees incurred in

recovering the unpaid wages.

       69.      Due to Defendant’s violation of PWTO, Plaintiff Butterfield and the Philadelphia

Class Members are entitled to recover all unpaid wages, plus $2,300 per work week in penalties,

court costs, and attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Butterfield seeks the following relief on behalf of himself and all

others similarly situated:

             a. An order permitting this litigation to proceed as an FLSA collective action pursuant
                to 29 U.S.C. § 216(b);

                                                 12
       Case 2:21-cv-03610-NIQA Document 1 Filed 08/13/21 Page 13 of 13




          b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential
             FLSA Class members;

          c. An order permitting this litigation to proceed as a class action pursuant to FED. R.
             CIV. P. 23 on behalf of the Philadelphia Class;

          d. Unpaid wages, unpaid overtime wages, and prejudgment interest to the fullest
             extent permitted under the law;

          e. Liquidated damages and penalties to the fullest extent permitted under the law;

          f. Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted under
             the law; and,

          g. Such other and further relief as this Court deems just and proper.

                                   JURY TRIAL DEMAND

          Plaintiff Butterfield demands a trial by jury for all issues of fact.

Dated: August 13, 2021                                Respectfully Submitted,

                                                      GOODLEY MCCARTHY LLC

                                              by:     /s/ James E. Goodley
                                                      James E. Goodley (PA 315331)
                                                      Ryan P. McCarthy (PA 323125)
                                                      1650 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 394-0541
                                                      james@gmlaborlaw.com
                                                      ryan@gmlaborlaw.com


                                                      MORGAN ROOKS, PC
                                                      Franklin J. Rooks, Jr., Esquire
                                                      PA Attorney ID: 309562
                                                      525 Route 73 North, Suite 104
                                                      Marlton, NJ 08053
                                                      Telephone: (856) 874-8999
                                                      Email: fjrooks@morganrooks.com

                                                      Attorneys for Plaintiff and the Classes




                                                13
